Citation Nr: 1123149	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  05-40 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable rating for idiopathic thrombocytopenia purpura (ITP).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1974 to January 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for ITP rated 0 percent, effective May 14, 2004.  In December 2008 the case was remanded for additional development.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to her claim.  See 38 C.F.R. § 3.159 (2010).   

At the outset, the Board notes that it is well-established that once VA's duty to assist by providing an examination or opinion is triggered, it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

ITP was diagnosed in service.  The initial 0 percent rating assigned with the grant of service connection for such disease was primarily based on a manual platelet count of 160,000 on October 12, 2004.  The Veteran's claims file documents (and it is acknowledged by VA treating providers) that she has large platelets which render calculated/automatic platelet counts inaccurate.  Her treatment records consistently note that automatic platelet counts show considerably lower counts than those on manual peripheral smear testing.  In addition to the automatic platelet counts of record, VA treatment records will occasionally note that a peripheral smear was reviewed and that the Veteran's platelet count was adequate or satisfactory, but a manual count number was not provided.  An October 2006 VA outpatient treatment record notes that the Veteran's true platelet count was "greater than 50,000" by peripheral smear review, without specifying a more precise number.  

The February 2009 VA examination noted that "CBC in CPRS showed platelets 40,000," that a peripheral smear performed on January 27, 2009 showed small clumps and large platelets, and that the Veteran's next appointment for CBC and peripheral smear was scheduled for May 14, 2009.  An addendum to the examination notes that a platelet count done manually at 9:27 am on January 27, 2009 produced a count of 40,000.  

The RO requested an opinion regarding the true values of the Veteran's automatic platelet counts from October 2004 to June 2009.  The August 2009 consulting provider reviewed all of the available platelet counts and estimated the Veteran's count during this period to be "likely above 70,000."  The opinion lists the values for the Veteran's platelet counts that were considered in the conclusion, denoting which were automatic/calculated and which were manual.  Notably, the listing for January 27, 2009 denotes a 40,000 automatic platelet count.  This would appear to be inconsistent with the February 2009 examiner's notation of a 40,000 manual count on that date.  Likewise the October 12, 2004 listing notes a reading of "uncertain ? 3,000" when a manual peripheral smear determined the Veteran's true platelet count to be 160,000.  The provider's opinion does not identify the period of time encompassed by the estimate of 70,000, and appears to conflict with the February 2009 VA examiner's 40,000 manual count.  Accordingly, further clarification is required.  

The February 2009 VA examiner noted that in May 2009 the Veteran was to be seen by VA for a follow-up CBC and peripheral smear.  The report of such follow-up is not associated with the claims file.  Treatment records also indicate that the Veteran is seen at regular intervals.  Hence, there are pertinent VA treatment records (that are constructively of record) outstanding which must be secured.   

Notably, in a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for ITP from January 2009 to the present (to specifically include May 2009 peripheral smear results and any and all CBC/platelet count results). 

2. The RO should return the claims folder to the August 2009 VA consulting provider for clarification of the opinion then offered.  The provider must review this remand in conjunction with the request.  If the provider determines that a further examination is necessary for response to the questions posed, such examination should be conducted.

a. The provider should reconcile the notation in her opinion that the January 27, 2009 platelet count of 40,000 was automatically calculated and not a manual count, in light of the February 2009 VA examiner's addendum noting that at 9:27am on January 27, 2009 a platelet count was done manually resulting in a count of 40,000.  If the count is determined to have been manual, the clarification opinion should take this fact into consideration.  

b. The provider should again compile a complete listing of all of the Veteran's platelet counts (from October 2004 to present) noting all calculated/automatic counts and the manual counts of record. 

The provider should then construct a timeline, providing a best estimate (from October 2004 to the present) of the Veteran's true platelet counts for the intervening periods between reliable manual counts, noting whether such periods have estimated counts that are: (1) 100,000 or more; (2) between 70,000 and 100,000; or (3) between 20,000 and 70,000.

The provider should describe the methodology and explain the rationale for the estimates provided in the timeline.  

If the August 2009 VA consulting provider is unavailable to provide the further explanation sought, the RO should arrange for an additional examination (by an appropriate provider) to secure the opinion sought.  

3. The RO should then re-adjudicate the claim (to include consideration of whether "staged" ratings are warranted).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

